DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 09/27/2022.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/25/2020 and 11/23/2021 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-8, 11-12, and 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shouldice et al. US 20180106897 A1 “Shouldice”.
Regarding claims 1, 12 and 17, Shouldice teaches “A smart device comprising a radar system” (Claim 1) (“For example, as illustrated in FIG. 1, some embodiments of the present technology may implement a sensing or detection apparatus 100 useful for detecting physiological characteristics of a user or patient in the vicinity of the apparatus. The sensor may be a standalone sensor or may be coupled with other apparatus, such as a respiratory treatment apparatus, so as to provide an automated treatment response based on an analysis of the physiological characteristics detected by the sensor of the apparatus” [0090] and “A typical sensor of such an apparatus may employ a transmitter to emit radio frequency waves, such as radio frequency pulses for range gated sensing. A receiver, which may optionally be includes in a combined device with the transmitter, may be configured to receive and process reflected versions of the waves” [0091]. Therefore, the sensing or detection apparatus 100 includes a sensor which transmits radio frequency waves, the sensing or detection apparatus 100 constitutes a smart device comprising a radar system.);
“the radar system including: at least one antenna” (Claim 1) (“The one or more sensors may be configured to minimize interference, such as RF interference by modifying control parameters for range gating pulse timing, emitted power levels of pulses such as RF pulses, detection frequency of pulses such as RF pulses, and/or adjusting positioning of a steerable antenna” [0027] and “In some embodiments, steerable antennas (e.g., using classis phased arrays or digital beam forming) may be used to adjust coverage range of the sensors, and to minimize interference” [0267]. Therefore, the system includes at least one antenna.);
“A method comprising:” (Claim 12) (“A method to identify a person for monitoring physiological parameters of one or more persons, the method comprising: monitoring, with one or more sensors for sensing, the one or more persons’ physiological parameters, and processing one or more processors, signals from the one or more sensors to identify a person, the processing comprising evaluating features comprising one or more respiratory features, cardiac features, or movement features” [Claim 62]. In order to monitor the patient’s physiological parameters, it is necessary to transmit the RF frequency by the system of FIG. 1.);
“A computer-readable storage media comprising computer-executable instructions that, responsive to execution by a processor, implement:” (Claim 17) (“In some forms of the present technology, the central controller 4230 is configured to implement the one or more methodologies described herein such as the one or more algorithms 4300 expressed as computer programs stored in a non-transitory computer readable storage medium, such as memory 4260” [0376] and “the memory 4260 acts as a non-transitory computer readable storage medium on which is stored computer program instructions expressing the one or more methodologies descried herein, such as the one or more algorithms 4300” [0391]. Therefore, a computer-readable storage media comprising computer-executable instructions responsive to execution by a processor.);
“a transceiver coupled to the at least one antenna and configured to transmit, via the at least one antenna, a radar transmit signal” (Claim 1); “transmitting a radar transmit signal” (Claim 12) (“For example, as illustrated in FIG. 2A, the transmitter transmits a radio-frequency signal towards a subject, e.g., a human” [0092] and “A receiver, which may optionally be includes in a combined device with the transmitter, may be configured to receive and process reflected versions of the waves” [0091]. In order for a transmitter to transmit a radio-frequency toward a subject, an antenna must be present. Therefore, the system includes a transceiver (i.e. RF transmitter) which is coupled to the at least one antenna and configured to perform the step of transmitting a radar transmit signal, via the at least one antenna. Furthermore, since the receiver and the transmitter may be included in a combined device, this, combined device constitutes a transceiver.);
“receive, via the at least one antenna, a radar receive signal, the radar receive signal including a portion of the radar transmit signal that is reflected by a user, the radar receive signal including a superposition of a vital-sign component signal and a body-motion component signal, the vital-sign component signal associated with at least one vital sign of the user, the body-motion component signal associated with at least one motion of the user” (Claim 1); “receiving a radar receive signal, the radar receive signal including a portion of the radar transmit signal that is reflected by a user, the radar receive signal including a superposition of a vital-sign component signal and a body-motion component signal, the vital-sign component signal associated with at least one vital sign of the user, the body-motion component signal associated with at least one motion sign of the user” (Claim 12) (“The reflected signal is then received, amplified and mixed with a portion of the original signal, and the output of this mixer may then be filtered. The resulting signal may contain information about the movement, respiration and cardiac activity of the person and is referred to as the raw motion sensor signal” [0092]. As shown in FIG. 2A, the system includes an RF receiver, this receiver being configured to receive, via the at least one antenna, a radar receive signal including a portion of the radar transmit signal that is reflected by a user (i.e. human). Additionally, since the reflected signal is amplified, mixed and filtered to result in a raw motion sensor signal containing information about the movement, respiration and cardiac activity of the person, the reflected signal (i.e. radar receive signal) includes a superposition of a vital-sign component signal and a body-motion component signal, the vital-sign component signal associated with at least one vital sign of the user (i.e. respiration and cardiac activity) and the body motion component signal associated with at least one motion of the user (i.e. movement).);
“generate an input data sequence based on the radar receive signal, the input data sequence comprising a temporal sequence of digital samples of the radar receive signal” (Claim 1); “generating an input sequence based on the radar receive signal, the input data sequence comprising a temporal sequence of digital samples of the radar receive signal” (Claim 12) (“The reflected signal is then received, amplified and mixed with a portion of the original signal, and the output of this mixer may then be filtered. The resulting signal may contain information about the movement, respiration and cardiac activity of the person, and is referred to as the raw motion sensor signal” [0092]. As shown in FIG. 2A, the raw motion signal is output from the filter based on the reflected signal (i.e. the radar receive signal) received, amplified and mixed by the components of the system. Furthermore, the raw motion signal varies (i.e. over time), as shown in FIG. 2A, thus, the raw motion signal contains a temporal sequence of digital samples of the radar receive signal (i.e. the reflected signal). Therefore, the transceiver is configured to generate an input data sequence (i.e. raw motion signal) based on the radar data sequence, the input data sequence comprising a temporal sequence of digital samples of the radar receive signal.);
“a processor coupled to the transceiver and configured to: accept the input data sequence; and generate a filtered data sequence based on the vital-sign component signal by filtering the body-motion component signal from the input data sequence using a machine-learned body-motion filter, determine the at least one vital sign of the user based on the filtered data sequence” (Claim 1); “generating  filtered data sequence based on the vital-sign component signal by filtering the body-motion component signal from the input data sequence using a machine-learned body-motion filter; and determining the at least one vital sign of the user based on the filtered data sequence” (Claim 12); “are configured to cause the processor to:: accept a first input data sequence comprising a temporal sequence of digital samples of a first radar receive signal, the first radar receive signal includes a superposition of a first vital-sign component signal and a first body-motion component signal, the first vital-sign component signal associated with at least one first vital sign of a user, the first body-motion component signal associated with at least one first body motion of the user; generate a first filtered data sequence based on the first vital-sign component signal by filtering the first body-motion component signal from the first input data sequence using a machine-learned body-motion filter; and determine the at least one first vital sign of the user based on the first filtered data sequence” (Claim 17) (“FIG. 2B is a diagram illustrating some potential processing of the raw sensor signal to produce indicators of the physiological characteristics. The raw signal will generally contain components reflecting a combination of bodily movement, respiration and cardiac activity. Bodily movement can be identified, for example, by using zero-crossing or energy envelope detection algorithms (or more complex algorithms), which may be used to form a “motion on” or “motion off” indicator” […] The respiratory activity is typically in the range of 0.1 to 0.8 Hz, and can be derived by filtering the original signal with a bandpass filter with a passband in that region. The cardiac activity is reflected in signals at higher frequencies, and this activity can be accessed by filtering with a bandpass filter with a pass band of a range from 1 to 10 Hz” [0093]. Additionally, regarding using machine-learning, Shouldice discloses “The system may use a classifier, such as a neural network (e.g., a hidden layer Markov model), or for simpler implementation logistic regression to determine the classification features” [0086]. A neural network must be trained in order to be used for classification of features of the user.
 In order for the cardiac activity, respiratory and motion detectors to receive the raw signal (i.e. the input data sequence), these components must have been coupled to the transceiver. As shown in FIG. 2B, the raw signal from the sensor is input into the cardiac activity detector, the respiratory detector and the motion detector and the corresponding signals are output by the system of detectors. Thus, since the raw signal (i.e. the raw motion signal/input data sequence) is input into a series of detectors, as shown in FIG. 2B, and the motion detector is used to identify bodily movement through the use of zero-crossing or energy envelope detection algorithms and the system may use a classifier (i.e. such as a neural network) to classify the type of signal (see [0086]), the motion detector is configured to accept the input data sequence associated with the radar receive signal, and generate a first filtered data sequence based on the first vital-sign component signal by filtering the first body-motion component signal from the first input data sequence using a machine-learned body-motion filter. Furthermore, since the respiratory and cardiac detectors filter the respiratory and cardiac signals respectively, these detectors constitute a vital-sign detection module coupled to the body-motion filter module and configured to determine the at least one vital sign of the user based on the filtered data sequence.).
Regarding claims 2, 3 and 18, Shouldice teaches “wherein the processor is configured to normalize the input data sequence to produce a normalized data sequence” (Claim 2) and “wherein the computer-executable instructions are configured to cause the processor to: normalize the input data sequence to produce a normalized data sequence” (Claim 18) (“FIG. 3 outlines a system for calculating a human biometric (or multiple biometrics) in the sleeping environment. For analogue sensors, the data are digitized by an ADC, for digital sensors, signals may be used directly. Pre-processing such as filtering of noise sources (e.g., mains 50/60 Hz) using bandpass filtering is performed. Heart rate, breathing rate, and movement/activity is extracted using time frequency methods (such as by using short time Fourier analysis or wavelet analysis)” [0150]. The act of performing bandpass filtering serves to normalize a sequence of data. Therefore, the body-motion filter includes a normalization module coupled to the transceiver and configured to normalize the input data sequence to produce a normalized data sequence.).;
“provide, to the machine-learned body-motion filter, a set of normalized samples within the normalized data sequence based on a temporal processing window, a size of the temporal processing window based on a predetermined temporal stability of the at least one vital sign of the user” (Claim 18); “wherein the processor is configured to: provide, to the machine-learned body motion filter, a set of normalized samples within the normalized data sequence based on a temporal processing window, a size of the temporal processing window based on a predetermined temporal stability of the at least one vital sign of the user” (Claim 3) (“The system may use a classifier, such as a neural network (e.g., a hidden layer Markov model), or for simpler implementation logistic regression to determine the classification features” [0086]. In order for a neural network to be used for the classification of features, the neural network must have been trained, therefore the neural network constitutes a machine-learned module. 
Furthermore, Shouldice discloses “Thus, the presence of a motion and breathing signal (physiological signal) in the sleeping environment is detected by a field sensor such as a range gated motion sensor module (or other types of sensor such as piezo based mattress sensors or wrist-worn sensors etc.). Sleep staging is then performed on the decomposed motion signal containing the physiological signals. The biometric features are extracted, and the “fingerprint”/biometric is estimated, and classified as human or not, whether the human is previously known to the system” [0150]. When a patient is sleeping (i.e. within the temporal processing window), that patient’s vital signs (i.e. heart rate, breathing rate) exhibit a predetermined temporal stability since the patient is at rest. In order for the biometric features during the sleep staging to be extracted and classified, the neural network must have been configured to accept a set of normalized samples within the normalized data sequence (i.e. output from the ADC/Pre-process/Filter portion of FIG. 3) based on a temporal processing window (i.e. the range gated motion sensor module performing detection during the sleep duration), a size of the temporal processing window based on a predetermined temporal stability of the at least one vital sign of the user.)
“filter, using the machine-learned body-motion filter, the body-motion component signal from the set of normalized samples to produce a set of filtered samples associated with the filtered data sequence, the set of normalized samples and the set of filtered samples having similar quantities of samples based on the size of the temporal processing window” (Claims 3 and 18) (“FIG. 2B is a diagram illustrating some potential processing of the raw sensor signal to produce indicators of the physiological characteristics. The raw signal will generally contain components reflecting a combination of bodily movement, respiration and cardiac activity. Bodily movement can be identified, for example, by using zero-crossing or energy envelope detection algorithms (or more complex algorithms), which may be used to form a “motion on” or “motion off” indicator” […] The respiratory activity is typically in the range of 0.1 to 0.8 Hz, and can be derived by filtering the original signal with a bandpass filter with a passband in that region. The cardiac activity is reflected in signals at higher frequencies, and this activity can be accessed by filtering with a bandpass filter with a pass band of a range from 1 to 10 Hz” [0093]. The processing performed in FIG. 2B is performed only after the reflected signal is received, amplified, mixed and filtered by the components in FIG. 2A (see [0092]). Thus, since the motion detector of FIG. 2B performs zero-crossing or energy envelope detection (i.e. through machine learning) to filter out the motion signal, the neural network (i.e. machine-learned module) filters the body-motion component signal from the set of normalized samples to produce a set of filtered samples associated with the filtered data sequence, the set of normalized samples and the set of filtered samples having similar quantities of samples based on the size of the temporal processing window.).
Regarding claim 4, Shouldice teaches “wherein, the processor is configured to:” (“While no single parameter may allow distinguishing of users (e.g., mean heart rate or mean respiration rate at rest or in a specific sleep stage such as deep sleep), a more advanced system may combine multiple features and thus an early integration approach is favored whereby the group of features are fed into a classifier. If training data (labelled data) are available, a supervised classification system can be employed, whereby a large training dataset is provided to the system to produce model parameters. Data from the first use (day or night signals) can be fed back to update a user specific classifier in order that the biometric “fingerprint” be increased in user specific accuracy” [0205]. In order to label data (i.e. within the training data), a ground truth (i.e. truth data) must have been present. Therefore, since multiple features may be fed into a classifier (i.e. a training module),  training data within a large training dataset may be provided to train the classifier and data from the first use can be fed back into the classifier to update its user specific accuracy, the body-motion filter module includes a training module coupled to the machine learned module and the normalization module, the training module being configured to provide a training data sequence (i.e. training dataset) to the normalization module and provide truth data to the machine-learned module. 
“generate another normalized data sequence based on a training data sequence” (“It should be noted that is such SDB (i.e. ) episodes are detected, a system aware of the subsequent application of a therapy such as CPAP could automatically retrain to be aware of the changing biometric (i.e. identify verification pre and post CPAP therapy intervention). Thus, the system may recalibrate/retrain the identification process if a disease condition affecting breathing/cardiac/movement activity is treated” [0114] and “If training data (labelled data) are available, a supervised classification system can be employed, whereby a large training dataset is provided to the system to produce model parameters. Data from the first use (day or night signals) can be fed back to update a user specific classifier in order that the biometric “fingerprint” be increased in user specific accuracy” [0205]. In order to perform recalibration and retraining of the system and use first use data to update a user specific classifier, it is necessary to perform processing with the normalized data sequence and the training data. Therefore, the normalization module (i.e. the ADC/Pre-process/filter of FIG. 3) is configured to generate another normalized data sequence based on the training data sequence when performing retraining of the system.); 
“execute, using the machine-learned body-motion filter, a training procedure to determine machine-learning parameters based on the other normalized data sequence and truth data” (“The system may use a classifier, such as a neural network (e.g., a hidden layer Markov model), or for simpler implementation logistic regression to determine the classification features” [0086] and “Multiple classifiers may be used, with “late integration” of the output to form an output posterior probability” [0087]. In order for a neural network to be used for the classification of features, the neural network must have been trained, therefore the neural network constitutes a machine-learned module which is configured to execute a training procedure to determine machine-learning parameters based on the other normalized data sequence and the truth data (i.e. the labelled data, see [0205]).).
Regarding claims 7 and 16, Shouldice teaches “further comprising: a sensor configured to generate the truth data by measuring the at least one vital sign of the user through contact with the user’s skin” (Claim 7) and “wherein the training of the machine-learned body-motion filter comprises: obtaining measurement data associated with the at least one vital sign of the user from a contact-based sensor during a given time period” (Claim 16) (“A simple actigraphy sensor or a change in galvanic skin response and/or skin temperature recorded by a wearable sensor can be used to augment this biometric classification. For specific heart rate and GSR changes, these can be cross referenced to exercise intensity to intensity to indicate whether a stress event or activity is mediating a particular change” [0221] and “Galvanic skin response (GSR, also known as electrodermal response can be recorded by a wearable device (e.g., the Basis watch, or other commercially available GSR measurement devices)” [0120]. Therefore, since a wearable GSR sensor can be used to augment biometric classification by cross-referencing between a specific heart rate/GSR change and a stress event or activity, the device further comprises a sensor configured to generate truth data (i.e. corresponding to vital sign data) by measuring the at least one vital sign of the user through contact with the user’s skin (i.e. through the GSR measurement device.).;
“wherein the processor is coupled to the sensor and configured to: pass the truth data from the sensor to the machine-learned body-motion filter” (Claim 7) and “generating truth data based on the measurement data […] providing the training data sequence and the truth data to the machine-learned body-motion filter” (Claim 16) (“If training data (labelled data) are available, a supervised classification system can be employed, whereby a large training dataset is provided to the system to produce model parameters. Data from the first use (day or night signals) can be fed back to update a user specific classifier in order that the biometric “fingerprint” be increased in user specific accuracy” [0205]. In order to label training data, the truth data (i.e. related to the ground truth vital sign information), must have been generated based on the measurement data. Therefore, in order for the training dataset to be provided to the classifier, the training module must have been coupled to the sensor and configured to pass the generated truth data (i.e. corresponding to at least one vital sign) from the sensor and the training data sequence (i.e. training dataset) to the machine-learned module (i.e. the classifier). 
“cause the radar system to transmit at least one other radar transmit signal and receive at least one other radar receive signal while the sensor generates the truth data” (Claim 7) and “transmitting at least one other radar transmit signal during the given time period; receiving at least one other radar receive signal associated with the at least one other radar signal during the given time period” (Claim 16) (“An example sensor system outputs two analogue voltage signals, which represent the I and Q signals of the sensor. The sensor operates by generating two short pulses of radio frequency energy at 10.5 GHz. The first pulse acts as the main transmit pulse and the second pulse is the mixer pulse. The first pulse reflects off nearby objects to create an echo pulse that is received back in the sensor […] By multiplying (‘mixing’) the echo signal and the mixer pulse inside the receiver, a signal proportional to any phase shift of the echo pulse is generated” [0282]. In order for the sensor system to output two analogue voltage signals to reflect off the nearby object, the training module must have been configured to cause the radar system to transmit at least one other radar transmit signal and receive at least one other radar receive signal while the sensor generates the truth data.); and 
“generate(ing) the training data sequence based on the at least one other radar receive signal” (Claims 7 and 16) (“Data from the first use (day or night signals) can be fed back to update a user specific classifier in order that the biometric “fingerprint” be increased in user specific accuracy” [0205]. Thus, since the first use dada can be fed back to update (i.e. train) the use specific classifier, the training module is configured to generate the training data sequence based on the at least one other radar receive signal.).
Regarding claim 8, Shouldice teaches “wherein the machine-learned body-motion filter includes a deep neural network with at least two hidden layers” (“The system may use a classifier, such as a neural network (e.g., a hidden layer Markov model), or for simpler implementation logistic regression to determine the classification features” [0086]. A hidden layer Markov model inherently includes at least two hidden layers. Furthermore, Shouldice discloses “Where there is a paucity of such detailed training data, a semi-supervised or unsupervised learning feature hierarchy (e.g., deep learning) approach with techniques such as sparse coding (e.g., LCC local coordinate coding, drawn from the image processing field) or other are employed” [0205]. In order to perform a deep learning (i.e. semi-supervised or unsupervised learning feature hierarchy), a deep neural network must be present. Therefore, the body-motion filter module includes a machine-learned module comprising a deep neural network with at least two hidden layers.).
Regarding claim 11, Shouldice teaches “wherein: the radar receive signal includes another portion of the radar transmit signal that is reflected by a person that is near the user” (“Sensors may be configured to operate in close proximity with each other, while maintaining minimum RF interference. In this regard, two sensors may be placed on opposite sides of a bed and programmed to monitor separate individuals sleeping in a common arrangement” [0250] and “In this regard, Sensor_a and Sensor_b, programmed to receive biometrics from Human_a and Human_b, respectively, may be configured to minimize range and power in order to maximize clear, separated biometrics” [0251]. Therefore, since two sensors can be used to detect biometrics from two humans as shown in FIG. 14, the radar receive signal includes another portion of the radar transmit signal that is reflected by a person that is near the user.); 
“and the body-motion component signal is associated with the at least one motion of the user and the at least one other motion of the person” (“Thus, the system may be configured to both detect and authenticate a user by detecting parameters of, for example, motion, respiration and/or heart rate, from a non-contact sensor such as RF” [0089] and “In the case of a pulsed RF motion sensor, range gating can help to limit movement detection to only a preferred zone or range. Thus, detections made with the sensor may be within a defined distance from the sensor” [0094]. As shown in FIG. 13, the range of Sensor_a and Sensor_b overlaps with each of the humans, therefore, sensor_a has a range which detects the movement of both humans. Therefore, since the system authenticates a user by detecting parameters of motion with a non-contact sensor and the sensor_a of FIG. 13 has a range which includes both humans, the body-motion component signal is associated with at least one motion of the user and the at least one other motion of the person.).
Regarding claim 19, Shouldice teaches “wherein the computer-executable instructions are configured to cause the processor to: execute a training procedure to enable filtering of a second body-motion component signal by the machine-learned body-motion filter, the second body-motion component signal associated with at least one second motion of the user” (“FIG. 2B is a diagram illustrating some potential processing of the raw sensor signal to produce indicators of the physiological characteristics. The raw signal will generally contain components reflecting a combination of bodily movement, respiration, and cardiac activity. Bodily movement can be identified, for example, by using zero-crossing or energy envelope detection algorithms (or more complex algorithms), which may be used to form a “motion on” or “motion off’ indicator” [0093] and “If training data (labelled data) are available, a supervised classification system can be employed, whereby a large training dataset is provided to the system to produce model parameters. Data from the first use (day or night signals) can be fed back to update a user specific classifier in order that the biometric “fingerprint” be increased in user specific accuracy” [0205]. In order to filter out the motion from the raw signal from the sensor as shown in FIG. 2B with a zero-crossing or energy envelope detection algorithm, the user specific classifier (i.e. including the body-motion filter module), must have been configured to execute a training procedure to enable filtering of a second body-motion component signal. 
Furthermore, regarding a second body-motion component signal, Shouldice discloses “An algorithm is implemented to detect patterns in the breathing (respiration) rate and dynamics of a user. The algorithm can adaptively track the baseline respiration rate, movement characteristics and breathing waveform shape of a person over days, weeks, months and/or years to build up a profile of their respiration dynamics” [0134]. In order for the algorithm to adaptively track the movement characteristics of a person over a period of time, it is necessary for the RF transmitter of the sensing or detection apparatus 100 to transmit more than one radio frequency wave, and thus acquire a second body-motion component signal. Therefore, the algorithm implemented by the classifier (i.e. containing the body-motion filter module) is configured to enable filtering of a second body-motion component signal, the second body-motion component signal associated with at least one second motion of the user.).
“provide, to the machine-learned body-motion filter, a second input data sequence associated with a second radar receive signal, the second radar receive signal comprising another superposition of a second vital-sign component signal and the second body-motion component signal, the second vital-sign component signal associated with the at least one second vital sign of the user; “filter, using the machine-learned body-motion filter, the second body-motion component signal from the second input data sequence to produce a second filtered data sequence based on the second vital-sign component signal”; “determine the at least one second vital sign of the user based on the second filtered data sequence” (“The reflected signal is then received, amplified and mixed with a portion of the original signal, and the output of this mixer may then be filtered. The resulting signal may contain information about the movement, respiration and cardiac activity of the person and is referred to as the raw motion sensor signal” [0092]. As shown in FIG. 2A, the system includes an RF receiver, this receiver being configured to receive, via the at least one antenna, a second radar receive signal including a portion of the radar transmit signal that is reflected by a user during the adaptive tracking performed on the user during a period of time (see [0134]). Therefore, a second raw motion signal (i.e. a second filtered data sequence) is produced during the adaptive tracking according to the same procedure disclosed in FIG. 2A.
Furthermore, Shouldice discloses “The respiratory activity is typically in the range 0.1 to 0.8 Hz, and can be derived by filtering the original signal with a bandpass filter with a passband in that region. The cardiac activity is reflected in signals at higher frequencies, and this activity can be accessed by filtering with a bandpass filter with a pass band of a range from 1 to 10 Hz” [0093] and “The setup classification may employ processes for respiration classification and/or movement classification as 1924 and 1926 respectively” [0299]. Before filtering of the raw signal can be performed to allow for respiratory and movement classification, the second input data sequence associated with a second radar receive signal (i.e. obtained during adaptive tracking, see [0134]) had to have been accepted by the body-motion filter module, the second radar receive signal comprising another superposition of a second vital-sign component signal and the second body-motion component signal, the second vital-sign component signal component signal associated with at least one second vital sign of the user. Respiratory activity and cardiac activity both represent vital sign information which is filtered out as shown in FIG. 2B. In order for the motion signal, the respiratory signal and the cardiac signal to be filtered out of the raw signal from the sensor as shown in FIG. 2B, the body-motion filter module must have been configured to filter, using the machine learning (i.e. classification performed by the classifier see [0205]), the second body-motion component signal from the second input data sequence to produce a second filtered data sequence based on the second vital-sign component signal and the vital-sing detection module had to have been configured to determine the at least one second vital sign (i.e. either respiratory or cardiac signal) of the user based on the second filtered data sequence.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5-6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shouldice et al. US 20180106897 A1 “Shouldice” as applied to claims 1-4, 7-8, 11-12, and 16-19 above, and further in view of Adib et al. US 20170042432 A1 “Adib”.
Regarding claims 5 and 15, Shouldice teaches “providing […] truth data to the machine-learned body-motion filter […] providing the training data sequence to the machine-learned body-motion filter” (Claim 15) (“While no single parameter may allow distinguishing of users (e.g., mean heart rate or mean respiration rate at rest or in a specific sleep stage such as deep sleep), a more advanced system may combine multiple features and this an early integration approach is favored whereby the group of features are fed into a classifier. If training data (labelled data) are available, a supervised classification system can be employed, whereby a large training dataset is provided to the system to produce model parameters. Data from the first use (day or night signals) can be fed back to update a user specific classifier in order that the biometric “fingerprint” be increased in user specific accuracy” [0205]. In order to label data (i.e. within the training data) a ground truth (i.e. truth data) must have been present. Therefore, since multiple features may be fed into a classifier (i.e. a training module), training data within a large training dataset may be provided to train the classifier and data from the first use can be fed back into the classifier to update its user specific accuracy, the truth data is provided to the machine-learned body-motion filter (i.e. the classifier). Furthermore, since the training data set is provided to the classifier, the training data sequence is provided to the machine-learned body-motion filter.).
Shouldice does not teach “wherein the processor is configured to: generate sinusoidal signals to simulate probable vital-sign component signals, the sinusoidal signals representing the truth data; generate perturbation signals using a random number generator to simulate probable body-motion component signals; combine different pairs of the sinusoidal signals and the perturbation signals together to generate the training data sequence” (Claim 5) or “wherein the training of the machine-learned body-motion filter comprises: generating sinusoidal signals to simulate probable vital-sign component signals, providing the sinusoidal signals as truth data to the machine-learned body-motion filter; generating perturbation signals using a random number generator to simulate the probable body-motion component signals; combining different pairs of the sinusoidal signals and the perturbation signals together to generate a training data sequence” (Claim 15).
Adib is within the same field of endeavor as the claimed invention because it relates to a method for monitoring periodic motions of one or more subjects using signal reflections from the subjects [Abstract].
Adib teaches “wherein the processor is configured to: generate sinusoidal signals to simulate probable vital-sign component signals, the sinusoidal signals representing the truth data” (Claim 5) and “wherein the training of the machine-learned body-motion filter comprises: generating sinusoidal signals to simulate probable vital-sign component signals” (Claim 15) (“The periodic signal identification module 338 distinguishes between reflections corresponding to breathing and heart rate of a subject and reflections corresponding to other types of movement. To do so, the periodic signal identification module 338 exploits the fact that phase signals of reflections corresponding to vital signs are periodic, while phase signals of reflections corresponding to other types of movement are generally aperiodic” [0080] and “FIG. 4 show a substantially sinusoidal variation in the phase signal due to breathing movement. The small perturbations in the phase signal due to the heart beat movements of the subject are modulated by the substantially sinusoidal variation of the breathing movement” [0088]. Therefore, since the periodic signal identification module identifies phase signals corresponding to periodic vital signs and the phase signal due to breathing has substantially sinusoidal variation as shown in FIG. 4, the training module must have been configured to generate sinusoidal signals to simulate probable vital-sign component signals, the sinusoidal signals representing the truth data.);
“generate perturbation signals using a random number generator to simulate probable body-motion component signals” (Claim 5) and “generating perturbation signals using a random number generator to simulate the probable body-motion component signals” (Claim 15) (“The three phase signals φ.sub.A′(t), φ.sub.B′(t), φ.sub.C′(t) are provided to the aperiodic signal removal module 338 which analyzes each of the phase signals to determine whether it is periodic and then outputs only the periodic phase signals. Since, as is noted above, C is an aperiodic signal, the output of the aperiodic signal removal module 338 includes only φ.sub.A(t), φ.sub.B(t)” [0089] and “To do so, the periodic signal identification module 338 exploits the fact that phase signals of reflections corresponding to vital signs are periodic while phase signals of reflections corresponding to other types of movement are generally aperiodic” [0080]. In this case, the aperiodic movement corresponds to probable body-motion component signals. In order for the aperiodic signal removal module to be able to determine whether the phase signal is aperiodic and remove it, the training module must have generated a perturbation signal using a random number generator (i.e. generating  aperiodic signals) to simulate probable body-motion component signals.);
“combine different pairs of the sinusoidal signals and the perturbation signals together to generate the training data sequence” (Claim 5) and “combining different pairs of the sinusoidal signals and the perturbation signals together to generate a training data sequence” (Claim 15) (“After being processed, the received signals from various human body parts may be combined to obtain an estimate of the fundamental frequencies of the one or more periodic motions with increased accuracy” [0030]. Therefore, since the received signals from various human body part may be combined to increase the accuracy of the estimation of periodic motions, the training module is configured to combine different pairs of the sinusoidal signals and the perturbation signals together to generate the training data sequence provided to the classifier of Shouldice.).
Regarding claim 6, Shouldice does not teach “wherein the sinusoidal signals are periodic; and the sinusoidal signals differ in phase or frequency”.
Adib teaches “wherein the sinusoidal signals are periodic; and the sinusoidal signals differ in phase or frequency” (“To do so, the periodic signal identification module 338 exploits the fact that phase signals of reflections corresponding to vital signs are periodic while phase signals of reflections corresponding to other types of movement are generally aperiodic” [0080] and “FIG. 4 show a substantially sinusoidal variation in the phase signal due to breathing movement. The small perturbations in the phase signal due to the heart beat movements of the subject are modulated by the substantially sinusoidal variation of the breathing movement” [0088]. The vital signs, in this case, correspond to phase signals which are periodic in nature. Sinusoidal signals, as shown in FIG. 4, are inherently periodic. Furthermore, since there is substantial sinusoidal variation in the phase signal due to breathing movement, the sinusoidal signals differ in phase.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the smart device of Shouldice to include the training module being configured to generate sinusoidal signals to simulate probable vital-sign component signals and simulate probable body-motion component signals as disclosed in Adib in order to train the system to estimate the fundamental frequencies of one or more periodic motions with increased accuracy [Adib: 0030]. By training the classifier of Shouldice based on the sinusoidal signals (i.e. corresponding to the vital sign signal) and the aperiodic signals (i.e. corresponding to the body-motion signal) of Adib, the classifier would be able to separate vital-sign and body motion signals more accurately. Combining the prior art elements according to known techniques would yield the predictable result of training the machine-learned module (i.e. classifier) to distinguish between body motion signals and vital sign signals.
Regarding claim 10, Shouldice does not explicitly teach “wherein the at least one motion of the user comprises at least one of the following: a motion of the user’s arm; a rotation of the user’s body about at least one first axis; or a translation of the user’s body along at least one second axis”.
Adib teaches “wherein the at least one motion of the user comprises at least one of the following: a motion of the user’s arm; a rotation of the user’s body about at least one first axis; or a translation of the user’s body along at least one second axis” (“In some embodiments, measuring the periodicity of phase signals as is described above also ensures that time intervals where a subject performs large limb movements are excluded from vital signs analysis” [0084]. An arm is a type of limb. Therefore, since the measurement of the periodicity of the phase signals ensures that time intervals with large limb movements are performed are excluded from vital signs analysis, the at least one motion of the user comprises a motion of the user’s arm.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the smart device of Shouldice to include the motion of the user comprising a motion of the user’s arm as disclosed in Adib in order to exclude this motion when calculating vital signs. The introduction of arm movement introduces noise to a signal making it more difficult to distinguish features of interest. By excluding aperiodic movement from vital sign analysis, a more accurate measure of the vital sign may be obtained. Combining the prior art elements according to known techniques would yield the predictable result of excluding large motions of the arm when determining vital signs.
Claim(s) 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shouldice et al. US 20180106897 A1 “Shouldice” as applied to claims 1-4, 7-8, 11-12, and 16-19 above, and further in view of Droitcour US 20100152600 A1 “Droitcour”.
Regarding claims 9 and 20, Shouldice does not explicitly teach “wherein the processor is configured to communicate a heart rate and a respiration rate to the user; and the at least one vital sign of the user comprises the heart rate and the respiration rate” (Claim 9) and “wherein the computer-executable instructions, are configured to cause the processor to communicate the at least one first vital sign and the at least one second vital sign to the user” (Claim 20).
Droitcour is within the same field of endeavor as the claimed invention because it relates to a radar-based physiological motion sensor [Abstract].
Droitcour teaches “wherein the processor is configured to communicate a heart rate and a respiration rate to the user; and the at least one vital sign of the user comprises the heart rate and the respiration rate” (Claim 9) and “wherein the computer-executable instructions, are configured to cause the processor to communicate the at least one first vital sign and the at least one second vital sign to the user” (Claim 20) (“The information derived from these waveforms can be displayed on a display unit. In various embodiments, information provided on screen can include, but is not limited to respiratory rate, inhale time, exhale time, inhale time to exhale time ratio, depth of breath, presence of and degree of paradoxical breathing, tidal volume, abdominal excursion to chest excursion ratio, heart or pulse rate, average heart rate, average pulse rate and average breath rate, beat-to-beat interval” [0245]. Therefore, in order for the display unit to display the respiratory rate and the heart or pulse rate (i.e. at least one first vital sign and at least one second vital sign), the system must have included computer-executable instructions, which cause the processor to communicate a heart rate and a respiration rate to the user, the at least one vital sign of the user comprises the heart rate and the respiration rate.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the smart device of Shouldice to include a radar-based application configured to communicate a heart rate and a respiration rate to the user as disclosed in Droitcour in order to indicate the patient’s overall respiratory well-being [Droitcour: 0432]. By displaying the heart rate and the respiration rate, the user can be appraised of the quality of their health and take precautions or actions to improve their respiratory well-being. Combining the prior art elements according to known techniques would yield the predictable result of providing the user with an indication of their heart rate and respiratory rate.
Claim(s) 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shouldice et al. US 20180106897 A1 “Shouldice” as applied to claims 1-4, 7-8, 11-12, and 16-19 above, and further in view of McNeill et al. US 20090262005 A1 “McNeill”.
Regarding claims 13 and 14, Shouldice does not teach “further comprising: prompting the user to select an activity of a list of activities, the list of activities including a first activity; determining that a first selection of the user corresponds to the first activity; and training the machine-learned body-motion filter to filter probable body-motion component signals associated with the first activity” (Claim 13) and “further comprising: prompting the user to select another activity from the list of activities, the list of activities including a second activity; determining that a second selection of the user corresponds to the second activity; and training the machine-learned body-motion filter to filter other probable body-motion component signals associated with the second activity” (Claim 14).
McNeill is within the same field of endeavor as the claimed invention because it relates to a system and method for enabling transmission of a stepped frequency radar signal [Abstract].
McNeill teaches “further comprising: prompting the user to select an activity of a list of activities, the list of activities including a first activity; determining that a first selection of the user corresponds to the first activity; and training the machine-learned body-motion filter to filter probable body-motion component signals associated with the first activity” (Claim 13) and “further comprising: prompting the user to select another activity from the list of activities, the list of activities including a second activity; determining that a second selection of the user corresponds to the second activity; and training the machine-learned body-motion filter to filter other probable body-motion component signals associated with the second activity” (Claim 14) (“In various implementations, the user inputs one or more commands associated with one or more of overt movement processing (925A), subtle movement processing (975A), or both. For example, a user wishing to target only subtly moving objects (e.g., the cardio-pulmonary function of an individual sleeping or in a coma), may activate an input option to trigger the device to conduct subtle movement processing (975A) where it otherwise would not occur” [0124]. In this case, overt movement processing (925A) and subtle movement processing (975A), under broadest reasonable interpretation, constitute first and second activities. In order for the user to input one or more commands corresponding to the type of movement processing that is performed, the user had to have been prompted to select an activity of a list of activities, the list of activities including a first activity (i.e. overt movement) and a second activity (i.e. subtle movement). Furthermore, in order for the device to conduct overt movement processing or subtle movement processing, the method had to have determined that a first or second selection of the user corresponds to the first or second activity.
Furthermore, regarding training the machine-learned module to filter probable body-motion component signals associated with the first or second activity, McNeill discloses “The overt movement processing (925A) can be optimized for rapid detection of moving personnel. […] The overt movement processing (925A) can begin with the data output from the calibrator (935A) input to the moving target indication (MTI) filter (940A) to eliminate or flag strong returns from stationary clutter, or returns from objects within a proximity from the device (e.g. objects on the same side of a wall as the device” [0127] and “Subtle movement processing (975A) is optimized for detection of stationary personnel, such as individuals whose only significant movement is that caused by respiratory and/or cardiac function” [0130]. In order to optimize the detection of overt movement or subtle movement, under broadest reasonable interpretation, a machine-learned module should be trained to filter probable body motion component signals associated with the first activity (i.e. the overt movement processing) or second activity (i.e. the subtle movement processing).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Shouldice to include prompting the user to select an activity and training the machine-learned module to filter probable body-motion component signals associated with the selected activity as disclosed in McNeill in order to optimize the detection of overt and subtle movement within the range of the sensor device 110 [McNeill: 0049, 0127, 0130]. By prompting the user to select the activity to be performed (i.e. overt movement processing or subtle movement processing), the system only performs a desired function, thereby conserving processing power. Combining the prior art elements according to known techniques would yield the predictable result of filtering signals with respect to first or second activities (i.e. overt signal processing and subtle signal processing) to identify the type of body motion being performed by the user.
Response to Arguments
Applicant’s arguments, see Remarks page 15, filed 09/27/2022, with respect to the interpretation of the claims under 35 U.S.C. 112(f) and the rejection of the claims under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) have been fully considered and are persuasive. The interpretation of the claims under 35 U.S.C. 112(f) and the rejection of the claims under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) in the non-final rejection of 06/30/2022 have been withdrawn. 
Applicant’s arguments, see Remarks page 16, filed 09/27/2022 with respect to the rejection of the claims under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered and are persuasive.
The examiner respectfully asserts that Shouldice teaches to “generate a filtered data sequence based on the vital-sign component signal by filtering the body-motion component signal from the input data sequence using a machine-learned body-motion filter” as recited in the amended claim 1. Specifically, the examiner refers the applicant to FIG. 2B which shows that the raw signal from the sensor is input to the combination of the cardiac activity detector, the respiratory detector and the motion detector to result in a filtered data sequence which separates the vital-sign component signal (i.e. cardiac activity, respiratory signal) from the body-motion component signal (i.e. motion signal) (see [0093]). Furthermore, regarding a machine-learned body-motion filter, Shouldice discloses “The system may be configured to track parameters of one or more users over time to build up classification features based on at least one of the one or more respiratory features, cardiac features or movement features. […] the one or more processors may be configured to classify a user’s identity from features determined in the classification process. The classification process may include any one or more of a neural network, a hidden layer Markov model, logistic regression processing, linear kernel support vector machine, and radial kernel support vector machine” [0038-0039]. A neural network, hidden layer Markov model and support vector machines are common types of machine-learned models. Therefore, since the processor classifies the user’s identity from the features (i.e. respiratory features, cardiac features or movement features) determined in the classification process (i.e. the neural network, for example), a machine-learned body-motion filter is used to generate a filtered data sequence based on the vital-sign component signal (i.e. cardiac signal/respiratory signal) by filtering the body-motion component signal (i.e. motion signal) from the input data sequence (i.e. raw signal shown in FIG. 2B).
 The rejection of the claims under 35 U.S.C. 102 and 35 U.S.C. 103 of in the non-final rejection of 06/30/2022 are maintained for the reasons stated above. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SEBASTIAN whose telephone number is (571)272-6190. The examiner can normally be reached Mon.- Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.E.S./Examiner, Art Unit 3793 

/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793